Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
	In view of the RCE, claims 1-6, 10 and 22-30 are pending in which non-elected claims 22-28 are withdrawn from a consideration. Thus, claims 1-6, 10 and 29-30 are considered as follows.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cathey (US 2004/0075607 of record) in view of Margomenos et al (US 2010/0134376).
 
removing a portion of an antenna coupled to the main antenna 14 through detaching an antenna segment 16 defines an antenna compatible with internal circuit  12, 104, 105, 106 referred to at least in par. 0007-0010 & 0022-0024), and electrically coupling (par. 0025) the first portion of the antenna structure to the second portion of the antenna structure wherein the first portion of the antenna structure and the second portion of the antenna structure, while coupled together, define an antenna that is compatible with a second transmission. Cathy further discloses, in par. 0031, forming one or more device layers and depositing a first portion and a second portion of an antenna structure onto on the substrate (fuses and antifuses, antennas in the art are formed on a semiconductor substrate in par. 0031). Cathy does not suggest that  
	A. 	different types of transmission devices having a second design different than the 			first design; 
	B 	forming a via passing through the substrate and depositing the first portion and 			the second portion of an antenna structure onto a second side of the substrate 			opposite the first side of the substrate, wherein the via joins to the first portion of 			the antenna structure.
	However, regarding item A, although Cathy does not suggest the feature, Cathey does teach an internal circuit and when the main antenna 14 is coupled to the plurality of antenna segments 16 through fuses, and is connected to the internal circuit. That is, the main antenna 14 
	Respecting claims 2, 4, 6 and 10, Cathey further discloses electrically coupling the first portion (58 in Fig. 6) of the antenna structure to the first transmission device (62); and electrically decoupling (par. 0029) the first portion of the antenna structure from the second portion (56) of the antenna structure. Further, Cathey discloses electrically decoupling the first portion of the antenna structure from the second portion of the antenna structure includes blowing a fuse between the first portion and the second portion (detaching an antenna segment 16 from main antenna 14 by blowing a fuse 18).  Cathey furthermore, discloses electrically attached and detached antenna portion(s) to main antenna portion through fuses as disclosed at least in pars. 0010 & 0024), and electrically coupling the first portion of the antenna structure to the second portion of the antenna structure includes blowing an anti-fuse between the first portion and the second portion (pars. 0022- 0029).
	Respecting claim 3, Cathey discloses every features of claimed invention further including decoupling the portions of the antenna structure by blowing a fuse. Cathey does not suggest decoupling the portions by removing an electrical runner by laser ablation. However, it is a conventional measure in the art to use laser ablation to remove a fuse. Therefore, detaching the first portion from the second portion of Cathey’s antenna structure using laser ablation process would have been deemed obvious design choice to one skill in the art to achieve desired results.  
	Respecting claim 5, Cathey discloses, in par. 0025, blowing the fuse by applying an electrical current to a pin electrically coupled to the fuse (fuse is an electrically-blown fuse that is inherently blown when overload electrical current is applied to the fuse).
	 Respecting new claims 29-30, Cathey does not suggest the first transmission device is positioned on a second substrate, and wherein the second substrate is configured to couple with the first side of the substrate, or the second transmission device is positioned on a second substrate, and wherein the second substrate is configured to couple with the first side of the substrate. However, disposing electric components on a surface of antenna substrate would have been an obvious design since it has been held that rearranging parts of an invention involved only routine skill in the art to achieve a desire result. In other words, persons skilled in the art 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

July 15, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845